      Case 5:20-mj-00639-DUTY Document 10 Filed 12/07/20 Page 1 of 1 Page ID #:58

                                                                                                                                                 FILED
       Sultmlt This li~rn~ by c-m:~il lu:
                                                                                           rintinal duly.
      ~.riminlil~t4'~.~411L1 uS" _l.Ll.(iti11~t,11l:ila!lli:.l't~X I°in' I.i~!: i~n~;cles i
      GrimintnkeCitlllL~~s~s3- ~       ~''~.34s~dl~Gd211[:I~, iw I~ni Sanlsi An~i criminal duty.
                                                                                                                                       ~%~20 ~E~ -7 A~ !0~ 34
      Crlml tI nkct;~~
      ~i                                        ~      ~
                            1 ~ - ltiLs~.lL4kt.11LLfl~bStY P~~i Rivcrsidrr.riminaldul Y•                                              ~~.it~~i `~.$. ~;~~ ~~'~'f
                                                                                                                                                             a:, GL~t:';


                                                                       UNI~~r~:n s~rn~rrs i~is~~~i~ci~ covlrr                                   S~~TA A~~~, ', ~ .
                                                                    CF,N'f'RAL llISTRIC'I'OP CALIFORNIA ~ `                                         `~• '
                                                                                                                                                        a --- _            ~-

                                                                                                            CASL• NUMBEIL•
       UNI'I'EL7 S'1`A'I'L'S OF AMERICA
                        ~.                                                              1'LAIN~rif~r              ~ ,; ~p — rn ~                o o~3q - ~ UTy -
               C ~ ~C ~~~ :~~f,J~                                                                                    REPORT COMMENCING CRIMINAL
                                                                                                                                              ACTION
       usMsu _~~'l~i U ~, _ !~,t~~                                                   DGfL'NDANT


      '1'O: CLERK'S OFFICE, U.S. llISTRIC'T COURT

       All areas must be completed. Any area not applicable or unknown should indicate °N/A".

       1 • 'I'lie defendant was arrested in dais dislricl on ~ Z t ~—j ~ ~j~7~ at ~~•~ ~AM ❑ PM
~~;         or
           'I'he defendant was arrested in the                                            llistrict of                          on                  at            ❑ RM ❑ PM

       2. '1'l~e above named defendant is currently hospitalized and cannot be transported to court for arraignment or
            any other preliminary proceeding:                               ❑Yes              ~VO

       3. Defendant is in U.S. Marshals Service lock-up (in this court building):                                                      Yes            ~To

       4. Charbes under which defendant has been booked:

                            U5~- 1`~~I cti~ ~~                                            I~ use ~2yCc~~t~~~x~~~,i~
       5, Offense charged is a:                      (~.3~elony                ❑Minor Offense                      ❑Petty Offense               []Other Misdemeanor

       6. Interpreter Required:                      ~o              ❑Yes                I.angua~e:

       7, year cif Birth:~~

       8. Defendant hat retained counsel:                                          !o
            CJ Yes              Name:                                                                                 Phone Numher:

       ~• Name cif I'rctrial Services Offi~zr notified:                                            r        ~~~ 1

       I U. Remarks (if any).

       1 1. Name:             ~° ~- ~ ~'~j'C~-~                  V`'C/L'S~ r~ rT~             ~ (F~lrasr ~rirtt)

       1 2. Office }'hone Numl~~r; ~). '+2. "~~ ~~ ~ ~U~                                                                    t:~. r~~rncy~:        1=~'_~ ~

       l~l. ~i~naturr.
                                                                                                                  1C(111a\.~1. AC'1'I.+nl+i
